Citation Nr: 0635631	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  05-05 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for left shoulder 
arthritis, to include as secondary to the service-connected 
right shoulder disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The appellant served on active duty from October 1959 to 
October 1963.  This case comes before the Board of Veterans' 
Appeals (the Board) on appeal from a February 2004 rating 
decision rendered by the Reno, Nevada Regional Office (RO) of 
the Department of Veterans Affairs (VA) that, in part, denied 
the appellant's claim for service connection for left 
shoulder degenerative arthritis.  

At a March 2006 Board hearing, the appellant submitted 
additional evidence concerning his service connection claim; 
this evidence consisted of copies of e-mails sent between the 
appellant and a physician who answers questions posted via 
the internet.  The appellant also submitted a written waiver 
of review of that evidence by the agency of original 
jurisdiction and therefore referral to the RO of evidence 
received directly by the Board is not required.  38 C.F.R. 
§ 20.1304.  Therefore, the case is ready for appellate 
review.


FINDINGS OF FACT

1.  Service medical records contain no evidence of any 
complaints of, diagnosis of, or treatment for any left 
shoulder disorder.

2.  Left shoulder degenerative arthritis was not diagnosed 
until many years after service.

3.  There is no competent medical evidence of any nexus 
between the appellant's current left shoulder degenerative 
arthritis and his active service.

4.  The appellant's service-connected right shoulder 
disability has not caused or made chronically worse his left 
shoulder degenerative arthritis.




CONCLUSION OF LAW

The criteria for the establishment of service connection for 
degenerative arthritis, whether on a direct basis or on a 
secondary basis, have not been met.  38 U.S.C.A. §§ 105, 
1101, 1110, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate his left shoulder service connection claim by 
correspondence dated in June 2003, and April 2005.  Those 
documents informed the veteran of VA's duty to assist and 
what kinds of evidence the RO would help obtain.  

In those letters, the RO informed the appellant about what 
was needed to establish entitlement to service connection for 
left shoulder degenerative arthritis.  Therefore, VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed. 

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated his 
claims, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that any such late notice requires remand to the RO.  
Nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d)).  Here, VA obtained the appellant's service medical 
records.  VA medical records were obtained and associated 
with the claims file.  The appellant was afforded a Board 
hearing.  VA obtained competent medical opinions on the 
questions of severity and etiology.  The appellant was 
informed about the kind of evidence that was required and the 
kinds of assistance that VA would provide and he was supplied 
with the text of 38 C.F.R. § 3.159.  The appellant did not 
provide any information to VA concerning available treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the pertinent statute and regulations.  
Therefore, there is no duty to assist or notify that is 
unmet.

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The appellant was substantially so advised by letter dated in 
April 2005.  To the extent that the April 2005 letter did not 
advise the appellant as to the determinations of schedular 
ratings and the assignment of effective dates, because the 
veteran's claim for service connection for left shoulder 
degenerative arthritis is being denied, the questions of an 
appropriately assigned evaluation and the effective date for 
a grant of service connection are not relevant.  Proceeding 
with this matter in its current procedural posture would not 
therefore inure to the veteran's prejudice.  

The appellant was provided with notice as to the medical 
evidence needed for service connecting a disability on a 
direct or secondary basis, as well as the assistance VA would 
provide.  Therefore, there is no duty to assist that was 
unmet and the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant testified at his March 2006 Board hearing that 
he injured his left shoulder in service when he was hit on 
the right side by an air silencer and thereby knocked into a 
wall injuring his left shoulder.  The appellant has also 
submitted written statements that describe this incident.  
The appellant also testified that his current left shoulder 
arthritis is caused by overuse of that extremity because he 
is unable to use his right upper extremity due to service-
connected disability.  He submitted internet correspondence 
with a physician about the causes of arthritis to support 
this argument.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the veteran's 
military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); 38 C.F.R. § 3.303(a).

In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Furthermore, service connection is 
warranted for a disability that is aggravated by, proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 
(1995).  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id.
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Review of the appellant's service medical records reveals no 
mention of any problems with the left shoulder.  While the 
appellant was diagnosed with a right shoulder osteochondroma 
of the right shoulder (for which he is service-connected), 
there is no evidence to suggest that the appellant ever 
complained of or sought treatment for any left shoulder 
condition.  Nor do the service medical records contain any 
diagnosis of any left shoulder disorder.  Furthermore, there 
is no evidence to indicate that the appellant was ever 
treated for a left shoulder condition.  The report of the 
appellant's October 1963 service separation examination is 
silent for any left shoulder disorder.

Review of the appellant's claims file reveals that in June 
1972, the appellant claimed service connection for a right 
shoulder injury that occurred in 1961, but made no mention of 
any left shoulder injury or condition.  The appellant 
thereafter underwent a VA medical examination in July 1972; 
again the appellant only provided information about right 
shoulder problems.  On physical examination, there were no 
findings related to the left shoulder.

The appellant's VA outpatient treatment records reveals that 
he sought treatment for evaluation of right shoulder pain in 
February 2000; he did not mention any problems with the left 
shoulder and he demonstrated full active range of motion of 
the left shoulder on physical examination.  The appellant 
underwent a whole body bone imaging in May 2000, and there 
were no findings pertinent to the left shoulder.  

The initial mention of a left shoulder symptomatology appears 
to be dated in  February 2002, when the appellant complained 
of left shoulder stiffness and intermittent pain.  The 
physician who examined the appellant noted that this 
complaint represented a "possible compensatory condition for 
right shoulder disability."  On physical examination, the 
left shoulder exhibited generalized stiffness and tenderness.  
Radiographic examination of the left shoulder revealed 
anatomic alignment of the joint.  There were minimal 
degenerative changes noted that the radiologist stated were 
commensurate with the appellant's age.  There were no acute 
abnormalities.  The radiologist rendered an impression of 
minimal degenerative joint disease.

The appellant underwent a VA medical examination in December 
2003; the examiner noted that the appellant's left shoulder 
range of motion was restricted.  The examiner stated that he 
was unable to adjunct the appellant's current left shoulder 
disorder to his initial in-service injury of the right 
shoulder.  The examiner rendered a diagnosis of degenerative 
arthritis of the left shoulder commensurate with age.  

The appellant underwent a VA examination by an orthopedic 
specialist in December 2004; the examiner reviewed the 
appellant's claims file.  After examining the appellant and 
reviewing the claims file, the orthopedist rendered a 
diagnosis of mild degenerative osteoarthritis of the left 
acromioclavicular joint.  The examiner stated that the 
appellant's current severe degenerative changes of the right 
shoulder were a direct result of his in-service injury - as 
such was noted in the presently service-connected right 
shoulder disorder.  

However, the examiner also stated that, in his experience, he 
did not find that favoring one limb causes undue stress on 
the opposite limb.  This orthopedic surgeon further stated 
that the changes noted in the appellant's left shoulder were 
no more than would be expected in someone his age.  The 
examiner opined that it was not at least as likely as not 
that the arthritis of the appellant's left shoulder was 
secondary to overuse due to the service-connected right 
shoulder disability.

The appellant has submitted copies of internet correspondence 
he had with a physician; these March 2006 e-mails include 
definitions of primary and secondary arthritis.  The 
physician indicated that, based on the information provided 
by the appellant without any examination of pertinent 
records, one could logically deduce that he had occupation-
related secondary osteoarthritis of the left glenohumeral 
joint.  The doctor also stated that a diagnosis of 
occupation-related secondary osteoarthritis is rendered when 
repetitive trauma to the joint is related to occupational 
duties has caused the osteoarthritic changes.  The doctor 
also stated that it was not possible for her to specifically 
diagnose the exact percentage regarding trauma (heavy 
machinery operation) versus age-related changes.  At no time 
did this doctor state that the appellant's left shoulder 
arthritis was caused by the appellant's right shoulder 
disability.

In order for direct service connection to be warranted, there 
must be evidence of a present disability that is attributable 
to a disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Because the totality 
of the medical and nonmedical evidence of record shows that 
the appellant's currently demonstrated left shoulder 
degenerative arthritis  cannot be said to be related to 
service by way of direct incurrence or by manifestation 
within the presumptive period, direct service connection for 
left shoulder degenerative arthritis must be denied.  The 
evidence of record is not in equipoise on the question of 
whether the appellant's left shoulder arthritis should be 
service connected on a direct basis.

Firstly, to the extent that the appellant is shown to have a 
left shoulder disorder, such evidence is reflective only of 
one factor in a successful claim of service connection.  
Morton v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992).  (Observing that 
evidence of the appellant's current condition is not 
generally relevant to the issue of service connection, 
absent some competent linkage to military service).  There 
must be shown a nexus to some incident of military service.  

The absence of any diagnosis of the claimed left shoulder 
disorder in the service medical records between 1959 and 
1963, constitutes negative evidence tending to disprove the 
assertion that the appellant incurred any left shoulder 
injury during his service.  See Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 
38 C.F.R. § 3.102 (noting that reasonable doubt exists 
because of an approximate balance of positive and 
"negative" evidence).  The lack of any evidence of a 
diagnosis of any left shoulder disorder until almost forty 
years after the appellant's 1963 separation from service is 
itself evidence which tends to show that no left shoulder 
disorder was incurred in service.

In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
affirmed a decision by the Court which held that evidence of 
a prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a preexisting 
condition was aggravated by military service.  The trier of 
fact should consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Although Maxson 
is not directly on point in this case, as it deals with 
aggravation in service and not service connection, it does 
imply that, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact finding role. 

In addition, the "absence" of evidence or "negative" 
evidence of the claimed condition during service is supported 
by affirmative evidence that tends to show that the claimed 
disorder was not incurred during that time.  Such affirmative 
evidence consists of the July 1972 VA examination report that 
indicated that the appellant complained only of right 
shoulder problems, as well as the February 2000 VA treatment 
note that showed no left shoulder complaints and full range 
of motion of the left shoulder and the May 2000 whole body 
bone imaging that resulted in no left shoulder findings.  
These findings on said clinical evaluations are medical 
evidence indicating that the claimed left shoulder arthritis 
was not present on examination in July 1972, or in May 2000.  
Thus, this is positive evidence that the appellant was not 
experiencing any left shoulder disorder shortly after his 
separation from service or nine years later or even 39 years 
later.  The Board notes that the written statements of the 
appellant to the effect that his left shoulder arthritis is 
causally connected to his active service are not probative as 
there is no evidence in the record that he has any medical 
knowledge or expertise to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

After consideration of the entire record and the relevant 
law, the Board finds that the appellant's left shoulder 
arthritis is not related to his active service on a direct 
basis.  While it is apparent that the appellant does 
currently have left shoulder arthritis, the medical evidence 
of record as a whole supports the proposition that there is 
no etiological relationship between the origin and/or 
severity of that condition and service.  Therefore, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim of direct service connection for left 
shoulder arthritis.  As such, the evidence is insufficient to 
support a grant of direct service connection for that 
disorder.

Turning to the question of secondary service connection, 
based on the totality of the evidence of record, including 
the reports of VA medical treatment and examination, the 
Board finds that the preponderance of the evidence is against 
a finding of secondary service connection for the appellant's 
left shoulder degenerative arthritis.  The preponderance of 
the competent medical evidence is against the claim.  Owens 
v. Brown, 7 Vet. App. 429 (1995); see also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (Observing that the 
evaluation of medical evidence involves inquiry into, inter 
alia, the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches).

As previously noted, secondary service connection may be 
established when there is aggravation of a veteran's non-
service connected condition that is proximately due to or the 
result of a service-connected condition.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  In those circumstances, 
compensation is allowable for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation. Id. at 448.  The strongest 
medical evidence in support of the appellant's claim comes 
from the internet doctor's inferred indication that arthritis 
in a joint could be caused by two factors such as age and 
heavy machinery operation.  However, all of this doctor's 
statements were based on a history and information given by 
the appellant.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  

These statements were made without the benefit of any review 
of the claims file, and thus without knowledge of the 
appellant's prior medical records; they are without probative 
value and thus not sufficient to support the claim.  On the 
other hand, a radiologist has stated that the appellant's 
left shoulder degenerative arthritis is commensurate with his 
age and an orthopedic surgeon has stated that there is no 
relation between the appellant's increased use of his left 
arm due to the right shoulder disability.  Furthermore, the 
award of benefits may not be predicated on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102; see 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 

The evidence does not support the finding, in the sense that 
Allen represents, of a nexus between the appellant's service-
connected right shoulder disability and any left shoulder 
pathology.  Likewise, the evidence does not support a finding 
of any causal connection.  The appellant has not sustained an 
aggravation of his left shoulder arthritis or any other left 
shoulder disorder that is etiologically related to, i.e., 
that it caused by, his service-connected right shoulder 
disability.  It is particularly important to note that the 
December 2004 VA examiner was specifically asked to respond 
to the question of overuse syndrome as a possible cause of 
the left shoulder arthritis.  His response essentially was 
that the left shoulder arthritis should not be service 
connected on a secondary basis.  The Board concludes, 
therefore, that the evidence does not support the finding, in 
the sense that Allen represents, of a nexus between the left 
shoulder arthritis and the service-connected right shoulder 
disability.

Finally, the Board notes that the appellant has presented his 
own statements regarding the development of his current left 
shoulder osteoarthritis being etiologically related to his 
service-connected right shoulder disability disability.  
However, the record does not show that he is a medical 
professional, with the training and expertise to provide 
clinical findings regarding the nature and extent of his left 
shoulder degenerative arthritis, or its etiologic 
relationship to his service-connected right shoulder 
disability.  Consequently, his statements are credible 
concerning his subjective complaints and his history; but 
they do not constitute competent medical evidence for the 
purposes of showing the existence of aggravation or a nexus 
between current left shoulder arthritis and his service-
connected right shoulder disability.  The same holds true for 
the appellant's representative.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  

After consideration of the entire record and the relevant law 
and cases, the Board finds that the appellant's left shoulder 
arthritis is not related to the service-connected right 
shoulder disability in that the right shoulder disability did 
not cause or aggravate the left shoulder degenerative 
arthritis.  While it is apparent that the appellant does 
suffer from mild left shoulder arthritis, the medical 
evidence of record as a whole supports the conclusion that 
there is no relationship between the origin and/or severity 
of that condition and the right shoulder disability for which 
service connection has been granted.  

Therefore, the preponderance of the evidence is against the 
appellant's secondary service connection claim.  The Board 
must accordingly conclude that the appellant's claim for 
service connection for left shoulder arthritis claimed as 
secondary to his service connected right shoulder disability 
must fail.  Because the preponderance of the evidence is 
against the appellant's claim, the benefit-of-the-doubt 
doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir.).


ORDER

Entitlement to service connection for left shoulder 
degenerative arthritis, to include as due to the right 
shoulder disability, is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


